Citation Nr: 0729612	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a back 
condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In relevant part, the RO determined that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for a back 
condition.  The veteran timely perfected an appeal of this 
determination to the Board.  

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  At the 
hearing, the veteran submitted additional medical evidence.  
As the evidence was accompanied by a waiver of initial review 
by the agency of original jurisdiction (AOJ), the Board will 
consider the additional evidence with this appeal.

The issue of entitlement to service connection for a back 
condition on merits is addressed in the REMAND portion of the 
decision below and is REMANDED to the AOJ via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The May 1971 rating decision, which denied the claim of 
entitlement to service connection for a back condition, is 
final.

2.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed.

II. New and Material Evidence

Service connection for a back condition was denied by a May 
1971 rating decision.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, 115 F.3d at 
1363.

As noted above, the RO denied service connection for a back 
condition in a May 1971 rating decision.  The veteran was 
notified of the decision in June 1971.  He did not appeal.  
Thus, the May 1971 decision is final, and new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. §§ 
5107, 7105 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Therefore, VA must review all of the evidence received since 
the May 1971 rating decision in order to determine whether 
the claim may be reopened.  See Hickson, 12 Vet. App. at 251.  
That rating decision reflects that the RO denied the claim 
because although the service medical records showed a back 
injury there was no evidence of a current disability.  Thus, 
the evidence needed to reopen this claim is evidence that 
tends to show that the veteran has a current back condition 
that could be related to service.

The pertinent evidence received since that time consists of a 
private medical report of an MRI and a letter from Dr. K. to 
Dr. L.  An April 2004 MRI report of the lumbar spine reflects 
impressions of left spondylolysis defect at L5 and small 
right foraminal zone synovial cyst at L5- S1 slightly 
impinging on exiting right L5 nerve root.  A June 2004 letter 
from Dr. K. reflects that the above MRI had been reviewed 
and, after neurological examination, the diagnosis was that 
of L5 spondylolysis on the left and L5- S1 intra-foraminal 
zone synovial cyst with neuronal foraminal stenosis with 
resultant back pain without evidence of lumbar radiculopathy.  
Thus, the record now shows that the veteran currently has a 
low back condition.  

Additionally, the veteran testified that he had had low back 
pain since service, that he had treated the pain with over-
the-counter pain medications, and that he had to seek medical 
treatment beginning in 2004.  

The Board finds that the above evidence is new and material 
because it relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Thus, the claim is reopened, and 
to this extent only, the appeal is granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back condition is 
reopened.



REMAND

Having reopened the veteran's claim, the Board may consider 
the merits of the claim only after ensuring that the veteran 
has received the notice and assistance contemplated by the 
VCAA and its implementing regulations.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

As testified to by the veteran, his service medical records 
show that he injured his lower back in November 1969 when he 
twisted it diving into the pool.  His service medical records 
also show that he complained of back pain in October 1970.  
His separation examination report, however, shows a normal 
evaluation of the spine.  As noted above, the veteran 
contends that he has had back pain since service.

The Board observes that fulfillment of the statutory duty to 
assist under the VCAA also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty, and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As the etiological basis for the veteran's low back condition 
has been called into question, the AMC/RO should schedule the 
veteran for a VA examination to determine whether his current 
low back condition is related to service.

In addition, the veteran testified that he had been receiving 
treatment at a VA medical facility since 2004.  The record 
contains no VA medical records.  Thus, the AMC/RO should 
determine at which facility the veteran has been receiving 
treatment and obtain all treatment notes since January 2004.  
See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Lastly, the Board observes that further development is 
required under the VCAA.  During the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran has not been provided with notice 
of the type of information and evidence needed to establish a 
disability rating or an effective date for the disability on 
appeal.  Thus, corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.  

2.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers who have treated him for his low 
back condition since separation from 
active service.  Obtain and associate with 
the claims file any pertinent records 
adequately identified by the veteran, 
including medical records from his 
treating VA medical facility.

3.  Thereafter, schedule the veteran for a 
VA spine examination to determine the 
nature of his current low back condition 
and for an opinion as to its relationship 
to service.  The veteran's claims file 
should be made available to and reviewed 
by the examiner.  All indicated tests 
should be performed and all findings 
should be reported in detail.  Based on 
examination findings, medical principles, 
and historical records, including service 
medical records, the examiner is asked to 
provide an opinion as to whether the 
veteran's current low back condition is 
more likely, less likely, or at least as 
likely an not related to service, to 
include his twisting injury in November 
1969.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  After the above has been completed to 
the extent possible, the claim should 
again be reviewed.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


